      Case 1:18-cv-02223-GBD-SN Document 124 Filed 03/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOEL RICH and MARY RICH,               :

                   Plaintiffs,                   :
                                                     INDEX NO. 18-cv-2223
       -against-                                 :
FOX NEWS NETWORK, LLC, MALIA                   :
ZIMMERMAN in her individual and
professional capacities, and ED BUTOWSKY, :
in his individual and professional capacities,
                                                 :
                   Defendants.
                                       :
-------------------------------------- X


       NOTICE OF MOTION AND MOTION TO WITHDRAW AS COUNSEL

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that pursuant to Local Rule 1.4, the undersigned attorney,

respectfully moves to withdraw the appearance of Katherine M. Wyman as counsel of record in

the above-captioned action for Defendant Malia Zimmerman. Katherine M. Wyman is no longer

associated with Dechert LLP and will no longer serve as counsel for the Defendant. Dechert LLP

remains counsel of record for Defendant Malia Zimmerman in this matter and the appearances by

other Dechert LLP attorneys are unaffected by this request.

       PLEASE TAKE FURTHER NOTICE that Katherine M. Wyman should be removed

from all service lists for these proceedings, including the Court’s CM/ECF electronic notification
        Case 1:18-cv-02223-GBD-SN Document 124 Filed 03/10/20 Page 2 of 2




list.

 Dated: New York, New York             Respectfully submitted,
        March 10, 2020
                                       DECHERT LLP


                                       By:     /s/ Christine Isaacs
                                               Christine Isaacs
                                       christine.isaacs@dechert.com
                                       1095 Avenue of the Americas
                                       New York, New York 10036-6797
                                       Tel.: (212) 698-3500
                                       Fax: (212) 698-3599

                                       Attorney for Defendant Malia Zimmerman




                                     -2-
